Exhibit 99.1 310 Holdings Inc. AcquiresChemical Company, Pak-It NIAGARA FALLS, Ontario, Sept 30, 2009 (GlobeNewswire via COMTEX) 310 Holdings Inc. (OTCBB:TRTN) is pleased to announce that the Company has completed the acquisition of Pak-It, LLC a privately-owned chemical company. Pak-It shareholders will receive 625,000 of 310 restricted Common Stock pursuant to the Agreement. The income from the combined operations of the entities as well as licensing fees will be used to pay off all Pak-It debt (approximately $3.6 Million) and provide working capital to the Company for other operations. The Company also intends to open a Pak-It manufacturing operation in Canada. The acquired company currently does business as Pak-It™, DCL Solutions (a bulk chemical packaging company), and Vanguard with its administrative and selling office in Clearwater, Florida and the DCL 60,000 sq. ft. manufacturing factory located in Philadelphia, PA. Visit www.pakit.com for detailed information on Pak-It. Pak-It, with 42 products, currently uses its patented Pak-It™water-soluble liquid packets to deliver concentrated glass cleaner, disinfectant, and many essential multi-purpose cleaning products for use on floors, carpets, in kitchens, restrooms, and laundry establishments, etc. shipped in tiny packages of condensed cleaner.
